Case 1:19-cv-08217-DLC Document 32 Filed 11/21/19 Page 1of1

CONWAY £3 CONWAY

ATTORNEYS AT LAW

122 E. 42ND STREET, SUITE 1612
NEW YORK, NEW YORK 10168
TEL: (212) 938-1080
- FAX: (212) 938-1207
WRITER'S DIRECT: WW W.CONWAYSECURITIESLAW.COM

 

(212) 938-1080
kpce@conway-conway.com

Via ECF

Hon, Denise L. Cote
United States District Court = ff”
Southern District of New York ; Lae

500 Pearl Street, Room 1910 caterer
New York, NY 10007

  

Re: Jonathan Fleisig and Condor Alpha Asset Management v. ED&I Man Capital
Markets, Inc. and Paragon Global Markets, LLC, Case No. 1:19-cv-8217 (DLC)

Dear Judge Cote,

Conway and Conway represents the Plaintiffs in the above-referenced matter. Plaintiffs
submit this letter in regard to your November 20, 2019 Order.

Plaintiffs have submitted a request to the New York Department of State for documents
identifying the members, shareholders, partners, and/or trustees of Paragon Global Markets,
LLC, and their respective citizenships. The information is not otherwise publically available. The
New York Department of State has not yet responded to Plaintiffs’ request. Thus, Plaintiffs
request a two week extension to Thursday, December 5, 2019 to comply with the Court’s

November 20, 2019 Order.
Very Truly Yours,

Kevin Conway

lane he
an Ke of.

Ivan Kline, Esq. W/ ABs Gg

Friedman & Wittenstein

599 Lexington Avenue, 12th Floor
New York, NY 10022
ikline@friedmanwittenstein.com

CC: Therese Doherty, Esq.
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C,

666 Third Avenue, New York, NY 10017
TDoherty@mintz.com

 
    

 

 
